                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

EUGENE WATERS,                         )
                                       )
           Plaintiff,                  )
                                       )
    v.                                 )                 CV 319-025
                                       )
NATHAN BROOKS, Warden; RODNEY          )
MCCLOUD, Warden of Security; KAREN     )
THOMAS, Lieutenant; C.O. FNU WILLIAMS, )
                                       )
           Defendants.                 )
                                  _________

                                         ORDER
                                         _________

       On May 23, 2019, Plaintiff returned both the Prisoner Trust Fund Account Statement

and the Consent to Collection of Fees from Trust Account as instructed by the Court’s May

3, 2019 Order.      (Doc. nos. 7, 8.)   However, Plaintiff’s Prisoner Trust Fund Account

Statement was not signed by a prison official as required by the Court’s May 3rd Order.

(Doc. nos. 6, 8.)

       In relevant part, the Court’s May 3rd Order stated:

              (1)    Plaintiff must furnish the enclosed Prisoner Trust Fund
       Account Statement to the trust (financial) officer of each prison where he has
       been confined for the past six months. The trust officer will complete and sign
       the form and return the form and supporting documents to Plaintiff for
       submission to the Court. Two copies of the form are enclosed for this purpose.

(Doc. no. 6, p. 4.) Plaintiff shall have until June 24, 2019, to submit the required Prisoner

Trust Fund Account Statement signed by an authorized prison official. To ensure prison

officials’ awareness of this issue, the CLERK is DIRECTED to serve a copy of this Order
on Plaintiff’s custodian and to include a Prisoner Trust Fund Account Statement with that

service copy. The Court is confident that the appropriate officials will expeditiously fill out

the form and return it to Plaintiff, at which point Plaintiff must promptly return the Prisoner

Trust Fund Account Statement to the Court.

       SO ORDERED this 24th day of May, 2019, at Augusta, Georgia.




                                              2
